UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-145910 SunSi Energies Inc. (Exact name of registrant as specified in its charter) Nevada 20-8584329 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 45 Main Street, Suite 309 Brooklyn, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number:646-205-0291 Securities registered under Section 12(g) of the Exchange Act: Title of each class Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by checkmark whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive Information or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter $44,045,244 The number of shares of the registrant’s only class of common stock issued and outstanding was 29,947,128 shares as of August 29, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Information Statement to be filed with the Securities and Exchange Commission and delivered to shareholders in connection with the registrant’s 2011 Annual Meeting of Shareholders (Part III). TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. [Removed and Reserved] 19 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 32 PART IV Item 15. Exhibits, Financial Statement Schedules 33 Signatures 34 Certifications 2 PART I ITEM 1.BUSINESS In General The company (“Company”, or “SunSi”, or “we”, “us”, “our”) incorporated in Nevada on January 30, 2007.On March 24, 2009, the Company changed its name to SunSi Energies Inc. (fka Bold View Resources, Inc.) and changed its business focus to the acquisition of trichlorosilane (“TCS”) production facilities and TCS distribution rights in China.SunSi, through its subsidiaries operating in China, is a manufacturer and distributor of TCS, a critical raw material used to produce polysilicon which is used in approximately 75% of the solar photovoltaic panel industry in the world today. SunSi’s goal is to acquire and develop a portfolio of high quality TCS distribution rights and production facilities that are strategically located and possess a potential for future growth and expansion. Relatively unknown, but essential to the solar energy industry, TCS is the main feedstock of the solar energy industry, used in the production of polysilicon, which in turn is used in the production of solar photovoltaic (“PV”) energy producing panels, the most common device used worldwide to convert sunlight into power. On December 8, 2010, we completed the acquisition of 90% of Zibo Baokai Commerce and Trade Co., Ltd.,(“Baokai”) a company located in Zibo City, China, which owns the right to globally distribute, without restriction, all of the TCS production of ZiboBaoyun Chemical Plant(“ZBC”). ZBC is the same production facility that we had attempted to purchase in 2009 and 2010, but discontinued our efforts to do so because we believed the terms of acquisition were not beneficial to SunSi shareholders. As a result of the consummation of the Baokai acquisition, we began generating revenues during our third fiscal quarter ended on February 28, 2011, and, also as a result we transitioned from a development stage company to planned operations. Consequently, disclosure of certain historical data which has previously been presented in Company filings is no longer necessary. In March 2011, we acquired a 60% equity interest in Wendeng Hexie Silicon Industry Co., Ltd. (“Wendeng”) a TCS production facility located in Weihai City, China. As a result of the acquisitions of Baokai and Wendeng, the Company currently controls approximately 55,000 metric tons (“MT”) of TCS production. We believe that there will be growth in TCS demand and its geographic distribution throughout the world markets. Our objective is to buy TCS production facilities and increase their plant capacity after acquisition to a total capacity of over 140,000 metric tons (“MT”) by the end of 2012. Additionally, whenever possible we will also acquire distribution rights for TCS. We intend to grow from 55,000 MT to 140,000 MT by expanding our Wendeng facility from its current 30,000 MT to 75,000 MT and by acquiring another TCS production facility and expanding its production. In order to achieve our target of 140,000 MT of TCS, we will be required to raise approximately $25.0 million over the next two years. There can be no assurances that we will be successful in raising $25.0 million on favorable terms. If we are unable to expand our capacity above 55,000 metric tons, we believe we will still generate earnings and cash flow from operations. Currently, 100% of the sales for Baokai and Wending are within China. However, we expect to sell our TCS outside of China and are not aware of any export restrictions in China that would prevent us from doing so.Currently, we are negotiating with companies located in Italy, Russia, Taiwan and the United States to sell them our TCS. Historically, countries such as Germany and Italy have led the demand for solar PV in recent years, while the United States and Japan are expected to experience a significant growth by 2014 in the renewable energy and solar markets. There can be no assurances that we will be successful in selling TCS outside of China. Our principal executive office is currently located in Brooklyn, New York, and our website is www.sunsienergies.com.Our common stock trades on the OTCQB under the ticker symbol “SSIE”. Acquisition of Zibo Baokai Commerce and Trade Co. Ltd During a significant portion of 2009 and into early 2010, we performed due diligence and negotiated with the shareholders of ZBC, a 25,production factory located in Zibo, China, to acquire their facility. On December 12, 2009, prior to our determining whether or not we would buy ZBC, we secured the exclusive international distribution rights (“international rights”) for all of the TCS produced by the ZBC factory. These international rights, which were secured by our wholly-owned subsidiary SunSi Energies Hong Kong Limited("SunSi HK"), for nominal consideration, were not contingent on our purchasing ZBC. The international rights entitled us to sell TCS produced by the ZBC factory outside of China only. It gave us no rights to sell ZBC’s production within China. ZBC granted us these international rights because they were hopeful we could generate new customers for their TCS production outside of China.Historically, all of ZBC’s sales have been within China. 3 In early 2010, we determined that despite our best efforts, we could not acquire ZBC, as planned, on terms that would be beneficial to SunSi. Therefore, we discontinued our efforts to acquire the ZBC factory, and instead turned our attention to acquiring the exclusive rights to domestically distribute the TCS produced by ZBC within China in order to supplement the exclusive international distribution rights which we had already acquired on December 12, 2009 (described above). In April 2010, SunSi HK signed a definitive agreement to acquire 90% of Baokai, a distribution company, for approximately $270,000. Prior to its acquisition by SunSi, Baokai had been the exclusive distributor for all of ZBC’s production of TCS, but did not have any equity interest in ZBC. On December 8, 2010, we completed the acquisition of 90% of Baokai which gave us the exclusive distribution rights to 100% of ZBC’s production both internationally and domestically; however, we did not acquire any interest or ownership position in the ZBC factory. As part of the Baokai distribution rights, ZBC agreed to sell Baokai all of its TCS production to us at a price of cost, plus a 10% to 15% mark-up depending on the nature of the sale. During the period ended February 28, 2011, we generated approximately $4.6 million in revenues with a gross margin of approximately 2.0%. By mutual agreement with ZBC, Baokai agreed to earn a smaller profit margin than originally anticipated on these sales because the sales came from existing customers of ZBC and from the efforts of the ZBC sales force. We are in discussions with a number of international clients who are interested in purchasing TCS from Baokai.These new purchases would generate significantly higher gross margins for Baokai than the 2.0%; however, there can be no assurances that we will be successful in obtaining sales from these new customers. Boakai has one client which comprised approximately 97% of their sales for the period ended May 31, 2011. The facility is easily accessible via rail and major highways, in addition to being well equipped for handling chemical products. We believe we can expand Baokai’s client base in the future, although there can be no assurances. ZBC ZBC, the sole supplier of Baokai, is strategically located in the Shandong province of China. Founded in 2000, the ZBC facility was originally a wholly-owned subsidiary of Baoxin Mining Company that focused on the research, development, production and marketing of organic silicon products. In 2003, ZBC was built on a 24-acre property located in the city of Zibo, Shandong Province, China (approximately 50 miles east of Jinan). ZBC started producing TCS in 2005. In late 2007, it began increasing the size of its production facility; an expansion plan that was completed in late 2008. This expansion triggered, during that year, an almost tripled production of TCS (6,000 MT). ZBC’s new production line brings the facility to a current capacity of 25,000 MT per year. ZBC is ISO9001 certified. Acquisition of Wendeng He Xie Silicon Co. Ltd On March 18, 2011, we completed the purchase (“Wendeng Acquisition”) of a 60% interest in Wendeng, a trichlorosilane manufacturing company, from Liu Dongqiang, a Chinese individual.Wendeng is located in the Shandong province of China close to strategic ports, including Weihai and Qingdao. The state-of-the-art Wendeng facility was built in 2008 and currently has an annual capacity of 30,000 MT of TCS. The Wendeng facility was designed and is currently managed by Zhang Fahe, who possesses over 30 years of experience in the Chinese chemical industry. Mr. Fahe has been working in the TCS field since 2001 where he developed efficient TCS production technologies. As part of the closing, Wendeng was re-formed as a joint venture business under Chinese law and issued a new business license. 4 Pursuant to the terms of the Wendeng Acquisition, the Company: (i) paid Mr. Liu USD $445,075 within three months of the issuance of the business license; (ii) issued 1,349,628 shares of our common stock to Mr. Liu or his assigns, such shares carry a right of redemption by Mr. Liu whereby the Company (or an affiliate of the Company) shall buy such shares back from Mr. Liu within six months at a price of USD equivalent to RMB 18,000,000 on the transfer date (currently equal to approximately USD $2,700,000). This redemption right was waived by Mr. Liu on June 13, 2011- see below, and; (iii) caused an affiliate of the Company to transfer 1,574,566 shares of its Company common stock to Mr. Liu, or his assigns, with such shares being restricted from resale for 2.5 years. As of March 18, 2011, Wendeng had a production capacity of approximately 20,000 MT tons of Trichlorosilane. As a result of closing the Acquisition, SunSi began to immediately consolidate all of Wendeng’s revenues, and 60% of its profits. On June 13, 2011, we amended the terms of the Wendeng Acquisition, whereby Mr. Liu canceled our obligation to buy back the 1,349,628 shares ofour stock and confirmed that the purchase price for the 60% equity interest in Wendeng is fully paid. Such shares had been classified as “Redeemable Common Stock” on theCompany's balance sheet and excluded from Stockholders’ Equity,and will subsequently beincluded in the Company’s Stockholders’ Equity section of the balance sheet at a value of approximately $2.7 million. Our plan after acquisition is to expand the manufacturing capacity of Wendeng to 75,000 MT per year. In August 2011, the construction of the expanded capacity from 20,000 to 30,000 MT was substantially completed. The cost of this 10,000 MT ton expansion was approximately $1.5 million. The Company intends to complete quality control measures and other tests by mid October. The expanded capacity is expected to be fully operational at that time. We estimate the total amount of funding required by SunSi tocomplete the Wendengexpansion from 30,000 MT to 75,000 MT is currently approximately $15.0 million. Mr. Liu, our 40% minority partner in the facility, is expected to contribute between $3-5 million towards this expansion. Our portion of this expansion will be approximately $10-12 million. If we are unable to raise this amount through the sale of equity securities, we will have to secure additional debt financing to complete the acquisition and the planned expansion project.If necessary, we intend to negotiate terms for a revolving line of credit and/or conditions for a construction/term loan with various banking institutions.However, there is no assurance that debt financing will be available or, if available, on terms that are favorable to us.In addition, if we are unable to raise sufficient equity capital to commence development of the plant expansion, we may pursue the plant expansion through alternative ownership structures, such as joint ventures with other entities. We currently have no commitment for either equity or debt financing. There can be no assurances that the Company will be successful in raising sufficient funds to complete the expansion. Wendeng Profile We believe Wendeng is one of the largest TCS manufacturers in China, and is located in the Shandong province of China close to strategic ports including Weihai and Qingdao. It started producing TCS in 2009. The Wendeng facility was designed and is currently managed by Zhang Fahe, with over 30 years of experience in the Chinese chemical industry. Mr. Fahe has been working directly in the field of TCS since 2001 where he has developed efficient TCS production technology. Wendeng has four major clients which comprised approximately 94% of their sales for the period ended May 31, 2011. The facility is easily accessible via rail and major highways, in addition to be being well equipped for handling chemical products. We believe we can expand Wendeng’s client base in the future. Wendeng Equipment Suppliers The Wendeng facility is situated within a province that specializes in the chemical industry. Most standard equipment can therefore be sourced locally. Some equipment needs to be customized specifically for the production of TCS. This customization can also be achieved locally. The local management team already has experience working with the different suppliers and the suppliers are also well aware of the equipment requirements specific to TCS production. 5 Wendeng Site Selection The Wendeng facility is strategically located for exportation and also gives us access to supply and product transportation due to the heavy truck and train volume in the area. The Wendeng facility site includes utilities infrastructure and highway access.When we assessed this acquisition, we considered the following: ● Proximity to feedstock suppliers; ● Proximity to ports; ● Road, rail and water transportation infrastructure at the site; ● Existing storage and transfer infrastructure; ● TCS market proximity; and ● Skilled labor availability. Trichlorosilane, Polysilicon and PV Production TCS is a colorless liquid containing silica powder, hydrogen and chlorine and is the key intermediate compound used to producepure polysilicon. Recently, the sale price of TCS in China has been between approximately $1,450 and $1,650 per MT (which includes 17% V.A.T tax). It takes approximately 6.5 MT of TCS to make 1 MT of polysilicon, and we believe total independent Chinese TCS production capacity is approximately 300,000 MT per year. According to the Maxim Group Solar Power Industry Equity Research Coverage dated June 23, 2011: ● Chinese polysilicon production capacity in 2010 was approximately 220,000 MT ● Global (including China) polysilicon production capacity in 2010 was approximately 250,000 MT ● The forecast for Chinese polysilicon production capacity in 2012 is approximately 315,000 MT ● The forecast for Global (including China) polysilicon production capacity in 2012 is approximately 365,000 MT The price of polysilicon, the main raw material in PV panels, rose in August 2011 for the first time in five months, and Goldman Sachs Group Inc. said solar equipment makers are poised for recovery. The spot price climbed to $51.96 from $51.17 a kilogram in July 2011, trimming its decline in 2011 to 30 percent, according to an index produced by Bloomberg New Energy Finance. Higher polysilicon prices typically indicate greater demand for solar PV panels. Polysilicon is cast into a multicrystalline ingot in a DSS furnace. The ingot then moves into the wafering operation where it is sawed into bricks and the bricks are then sawed into thin wafers. Next, the wafers are processed into solar cells through a series of etching, doping, coating and electrical contact processes. The next step involves interconnecting and assembling solar cells into solar modules. Finally, solar modules, along with other system components such as batteries and inverters, are installed as solar power systems. Segment Information Our operating segments are determined based upon several criteria including: our internal organizational structure; the manner in which our operations are managed; the criteria used by our Chief Executive Officer, who functions as our Chief Operating Decision Makerto evaluate segment performance; and the availability of separate financial information. Our business is organized as two operating segments, Baokai and Wendeng. Baokai is a distributor of TCS and purchases all ofits TCS from ZBC, an unaffiliated third party. Wendeng is a manufacturer of TCS as well as a distributor of TCS. Both segments sell TCS to primarily polysilicon makers at approximately the same price. Since Baokai is a distributor only of TCS and does not earn any profit on the manufacturing process since the manufacturing is done by ZBC, Baokai gross margins are substantially less than Wendeng.Our Director of Business Development oversees both segments,which are marketed jointly to enhance the visibility of both segments inside and outside of China. During the year ended May 31, 2011, approximately 64.7% of our revenue or $9,755,030 came from Baokai which has operated for five and one half months in 2011, and 35.3% or $5,327,758 came from Wendeng. Net income from Baokai and Wendeng were $134,977 and $633,703, respectively. Further information regarding our operating segments is presented in "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Part II, Item 7 of this Annual Report on Form 10-K and in Note 18 "Segment Information" to the consolidated financial statements in Part II, Item 8 of this Annual Report on Form 10-K. PV Industry Overview Today, the majority of the world's electricity supply is generated by fossil fuels such as oil, coal and natural gas. Volatile global energy prices, increasing demand for electricity, particularly in developing economies, growing environmental awareness of the consequences of fossil fuel-based energy sources and the desire for energy security are, we believe, driving the demand for renewable energy sources such as solar photovoltaic (PV) systems. PV systems are used in industrial, commercial and residential applications to convert sunlight directly into electricity. Today, electricity costs generated from PV energy are higher than electricity generated by traditional energy sources, although the difference has decreased substantially in recent years. To offset the higher costs associated with solar energy and to encourage the adoption of alternative energy supplies, certain countries have implemented various tax credits and other incentives in connection with the use of renewable energy. 6 A solar industry research firm reported that the 2010 world PV market, as measured by total customer installations, increased to 18.2 gigawatts (or GW) from 7.9GW in 2009, a 139% growth increase year over year. The global PV market grew at a compound annual growth rate of 67% between 2005 and 2010. PV industry revenues in 2010 were approximately $82.1 billion. The industry research firm, in its "Green World" scenario, also estimates that in 2015 the annual PV installations at end-user sites may reach approximately 36.4GW with global PV industry revenues of approximately $96.2 billion for 2015. Manufacturers across the various segments comprising the PV manufacturing process are lowering their manufacturing costs and improving cell efficiency in an effort to make solar generated electricity more price competitive with electricity generated from traditional sources. According to Solarbuzz, a solar industry research firm, solar module prices have fallen from an average of $3.30 per watt in the fourth quarter of 2008 to an estimated $2.17 per watt in the fourth quarter of 2010. In 2010, China continued to be one of the fastest growing global regions for PV manufacturing. According to Solarbuzz, at the end of 2010, 68% of the world's PV silicon wafer production capacity was located in China (including Taiwan), up from 65% in 2009. Economic incentives offered by the Chinese government and the availability of low cost labor have, we believe, accelerated the expansion of PV manufacturing capacity within the country. According to the Mercom Capital Group Solar Market Intelligence Report dated August 29, 2011, in Japan, domestic shipments of solar panels may increase by as much as 10 times in a fairly short period after the government recently approved renewable energy subsidies. “Legislation passed today will secure purchase of power generated by solar panels for a long time period,” said Mikio Katayama, chairman of the Japan PV Energy Association, “That will help a rapid expansion of industry-use and utility-use solar systems.” The legislation allows for a “feed-in tariff” or incentives that guarantee above-market rates for producers of wind, solar and geothermal energy. The subsidies are part of government efforts to cut Japan’s reliance on atomic energy after the March 11, 2011 earthquake and tsunami led to radiation leaks from a nuclear power plant.Panel shipments gained 31 percent from a year earlier to 258.6 megawatts in the three months ended June 30, according to the association. Residential-use systems accounted for about 87 percent of the shipments during the quarter. When implemented in Germany and Spain, feed-in tariffs boosted installations of solar panels. Renewable energy, including solar accounted for 2.9 percent of Japan’s power generation in 2010, compared with 15 percent in Germany, according to the International Energy Agency (source: Bloomberg, August 26, 2011). Environmental and Other Regulatory Matters; Governmental Approvals Before we begin any TCS manufacturing expansion project, we will be required to obtain various environmental, construction and operating permits. Permits for the expansion of an existing facility are generally easier to obtain than permits for new infrastructures. We will be responsible for obtaining all permits. If permitting delays occur, acquisition and subsequent expansion of an acquired plant may be delayed. In addition, permitting and environmental and other regulatory requirements may change in the future.Changes in permitting and regulatory requirements could make compliance more difficult and costly.If we are unable to obtain necessary permits or to comply with the requirements of such permits or any other environmental regulations, our business may be adversely affected and we may not be able to construct or operate the plant. Regulatory Permits We will be subject to regulations and will need to obtain a number of permits, which may include zoning and building permits, environmental permits as well as work safety permits. To date, we have not begun the permitting process, but intend to commence that activity as soon as the necessary financing is in place.Once we begin the permitting process, we believe that obtaining the necessary permits will generally take between three and four months. 7 All the permits above can be obtained in parallel to the construction work and should therefore not affect the realization of the expansion. If for any reason any of these permits are not granted, renovation costs for the plant may increase or the plant may not be operated at all.In addition, the provincial and local governments could impose conditions or other restrictions in the permits that are detrimental to us or that increase permit requirements or the testing protocols and methods necessary to obtain a permit either before, during or after the permitting process.The Regional Government of Wendeng could also modify the requirements for obtaining permits.This would likely have a material adverse impact on our operations, cash flows and financial performance. TCS Quality Testing Procedures Quality targets are set in function of the required purity levels of TCS.Purity levels are currently being tested prior to shipment as well as by the customer at the receiving end. Some impurities such as Calcium, Magnesium and Copper are currently not being tested as this is not required by China industry standards. To achieve our exportation objectives, new testing installations will have to be implemented to meet the requirements of western customers. There is currently an officer specifically assigned to quality control at the Wendeng facility as well as at the ZBC facility. Customers and Sales Wendeng Wendeng currently sells its TCS to the following customers: 1. Jiangsu Zhong Neng Silicon Industry Technology Development Co. Ltd (GCL Silicon Technology Holdings Inc.) 2. Zhejiang Zhong Neng Technology Development Co. Ltd. 3. Luo Yang Zhong Silicon Hi-Tech Technology Development Co. Ltd. 4. Wuxi Zhong Cai Technology Development Co. Ltd. 5. Lian Yun Gang Zhong Cai Technology Development Co. Ltd. 6. Zhejiang Xie Cheng Gui Co. Ltd. 7. Wendeng Shi Huahai Chemical Co. Ltd. Of these, Wendeng’s biggest customers are with the main clients being Jiangsu Zhong Neng Silicon Industry Technology Development Co. Ltd (GCL Silicon Technology Holdings Inc.), Zhejiang Zhong Neng Technology Development Co. Ltd and Luo Yang Zhong Silicon Hi-Tech Technology Development Co. Ltd. We believe that after expanding the Wendeng plant capacity, we can expand Wendeng’s customer base even further as well as increase the volume sold to these current clients. Baokai Baokai currently has three stable clients for its TCS and we intend to continue working with them in the future. Our subsidiary Baokai owns the exclusive distribution rights of the entire production of the ZBC TCS facility. Baokai Current TCS Customers: 1. Luo Yang Zhong Silicon Hi-tech Technology Development Co. Ltd 2. Jiangsu Zhong Neng Silicon Industry Technology Development Co. Ltd GCL Silicon Technology Holdings Inc. - http://www.gcl-silicon.com/ 3. LDK Solar Co., Ltd, Hi-Tech Industrial Park- www.ldksolar.com. Since the acquisition ofBaokai in December 2010, LDK has accounted for approximately 97% of Baokai’s revenues. Baokai is attempting to diversify its customer base including customers from outside of China; however, there can be no assurances it will be successful in doing so. 8 Inputs and Procurement Plan Wendeng has contracts with key suppliers of silica powder, chlorine liquid and methanol. Chlorine liquid, methanol and silica powder are currently sourced locally in Shandong. We foresee that our current suppliers will be able to meet the demand of the expanded capacity of our production facility being developed. Government Incentives and Regulations The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our TCS. For example, without a regulatory mandated exception for solar power systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility grid. These fees could increase the cost to consumers of solar power systems, which could decrease the market for PV installations, thereby harming our business, prospects, results of operations and financial condition. The installation of PV systems is subject to oversight and regulation in accordance with foreign, national and local ordinances relating to building codes, safety, environmental protection, utility interconnection and metering and related matters. It is difficult to track the requirements of individual states and design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to PV systems may result in significant additional expenses to us and, as a result, could cause a significant reduction in demand for PV installations. In addition, the manufacture of TCS involves the use of materials that are hazardous to human health and the environment, the storage, handling and disposal of which will be subject to government regulation. Under various foreign, federal, state and local laws, ordinances and regulations, an owner or operator of real estate is liable for costs of removal or remediation of certain hazardous or toxic substances on or in such property. These laws often impose such liability without regard to whether the owner or operator knew of, or was responsible for, the presence of such substances. Solar Energy Government Incentives China Backed by the Chinese government’s total stimulus package of RMB 4 trillion ($585 billion), Chinese businesses are now among the top producers of electric vehicles, wind turbines, solar panels and energy efficient appliances, according to a report released in September 2009 by ICIS.com. In March 2009, the China government introduced the "Solar Roofs Plan" for promoting the application of solar PV building. The Ministry of Finance in July 2009 re-introduced the "Golden Sun Project" with more specific details of the related policy. The policy provides that for grid-connected photovoltaic power generation projects, the state will provide 50% of the total investment as subsidies. The subsidy will rise to 70% for solar power systems in remote areas that are not currently connected to the grid. Projects with a minimum capacity of 500MW would be eligible for the related incentive. In August 2011, China announced its feed-in-tariff program whereby developers with solar PV projects approved before July 1, 2011, or completed by the end of 2011, will receive 1.15 Yuan per kilowatt hour. Meanwhile, those approved after that date will be paid 1 Yuan per kilowatt-hour, according to guidelines releasedin Augustby the National Development and Reform Commission (NRDC). The tariffs will apply only to those projects approved under non-competitive tenders. 9 China is already the world's largest solar panel manufacturer and the new incentive regime is expected to now firmly establish the country as one of the leading purchasers of PV systems. The move also supports the country's latest Five Year Plan, which in March 2011 outlined a massive clean energy building program in order to generate 20 per cent of China's energy from non-fossil fuel sources. United States The U.S. federal government and various state governments have created incentive programs to encourage electricity production from renewable energy sources including solar.The federal incentive programs include corporate depreciation, exemption and tax credits, federal grant and loan programs, industry recruitment/support, performance-base incentives, and personal exemptions and tax credits. Direct federal subsidies to the solar industry rose from $179 million (in 2007) to $1.13 billion (in 2010).That represents an increase of 626 percent. The primary federal programs for solar subsidization are: ●The Investment Tax Credit, or ITC. Created by Congress in 2005, the ITC is a reduction in overall tax liability for individuals or businesses that invest in solar energy generation technology. It is equal to 30% of investment in energy production using solar electric, solar hot water, fuel cell or small wind methods. Expires Dec. 31, 2016. ●The 1603 Treasury Grant Program. When the recession hit, many solar companies were no longer able to take full advantage of the Investment Tax Credit because they did not make enough profit. So, in 2009, Congress included a provision in the sweeping American Recovery and Reinvestment Act — also known as the stimulus bill — that allows the owners of commercial solar property to receive a federal grant equal to 30% of their investment. If they opt for the grant, they cannot receive the tax credit. Expires Dec. 31, 2011. ●The Department of Energy's Loan Guarantee Program. This program has two parts that affect solar. The first is known as the Section 1703 program. It was created by Congress in 2005 to support innovative clean energy technologies that are typically unable to attract conventional private financing because they are new and considered risky by commercial banks. It is not set to expire, but it depends on Congress for funding each year. The second loan guarantee program is known as the Section 1705 program. It was included in the 2009 stimulus bill to provide more loan opportunities to renewable energy companies during the economic downturn. Expires Sept. 30, 2011. To receive funding, solar projects must begin construction no later than that date. Various state incentive programs include tax exemptions and credits for U.S. producers as well as feed-in tariff programs in particular states such as California. These various incentives are expected to benefit electricity producers but also equipment manufacturers and TCS makers due to increased demand. Europe Across Europe in 2011, most countries generally rolled back their solar energy subsidies. Still, most European countries have feed-in tariff programs to boost electricity production from solar, wind and other renewable energy. In a typical feed-in tariff program, utilities are required to buy all the electricity generated from renewable sources, such as solar and wind, and pay rates that are higher than the prices for conventional power. Competition We compete directly with independent producers of TCS on the basis of reputation, technology, delivery, service and price.Many of these producers have significantly greater resources than we do.We also expect the number of our competitors to increase significantly in the future. We also compete indirectly with polysilicon and solar PV panel manufacturers that produce their own proprietary TCS, as opposed to purchasing it from independent TCS manufacturers such as us.The development of other TCS plants, particularly those in close proximity to our plant, will increase the supply of TCS and may result in lower local TCS and glycerin prices and higher costs for feedstock. 10 Currently, we believe there are approximately 25 TCS producers, most of which have relatively small production capacity, and less than 10 have a production capacity of over 2,000 MT per year. We believe total independent Chinese TCS production capacity is approximately 300,000 MT per year. China’s independent TCS producers are mainly located in Jiangxi, Tangshan of Hebei, Zibo of Shandong, Chongqing of Sichuan, Wuhan of Hubei, and Shanghai. We believe our main direct competitors are Leshan Yongxiang Resins Co., Ltd., Tangshan Sunfar Silicon Industries Co., Ltd., Huaxiang Chemical Industry Co., Ltd., and Kaihua Synthetic Material Co., Ltd. Employees We have 83 full-time employees. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. ITEM 1A.RISK FACTORS. RISK FACTORS Our business, operating results and cash flows can be impacted by a number of factors, any one of which could cause our actual results to vary materially from recent results or from our anticipated future results. You should carefully consider the risks described below and the other information in this Annual Report on Form 10-K before deciding to invest in shares of our common stock. These are the risks and uncertainties we believe are most important for you to consider. Additional risks and uncertainties not presently known to us, which we currently deem immaterial or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. If any of the following risks or uncertainties actually occurs, our business, financial condition and operating results would likely suffer. In that event, the market price of our common stock could decline and an investor in our common stock could lose all or part of their investment. Risks Related to Our Business General economic conditions may have an adverse impact on demand for our TCS.Demand for TCS product is affected by general economic conditions. A downturn in the global solar PV panel market reduces demand for TCS. Uncertainties about economic conditions, negative financial news, tighter credit markets and declines in asset values have, in the recent past, caused our customers to postpone or cancel making purchases of TCS. Increasing budgetary pressures could reduce or eliminate government subsidies and economic incentives for on-grid solar electricity applications. A prolonged downturn in the global economy could have a material adverse effect on our business in a number of ways, including decreased demand for our products, which would result in lower sales. Uncertainty about future economic conditions makes it challenging for us to: forecast demand for our products and our operating results, make business decisions and identify the risks that may affect our business. If we are not able to timely and appropriately adapt to changes resulting from the difficult macroeconomic environment, our business, results of operations and financial condition may be materially and adversely affected. Because we are recently formed and have little operating history and little experience operating a TCS production plant, we may have difficulties successfully completing and operating the plant.We have little operating history and limited resources. We are dependent on our officers and directors to manage our business and development.However, our officers and directors have little to no experience managing or operating a TCS production plant.Our lack of an operating history and our inexperience may make it difficult for us to successfully complete and operate the plant.If we do not successfully complete and operate our Wendeng plant, our results may be adversely affected. 11 We will operate in an intensely competitive industry, and there can be no assurance that we will be able to compete effectively.The TCS business is highly competitive, and other companies presently in the market, or that could enter the market, could adversely affect prices for the TCS we intend to sell.There are numerous other entities operating and considering or in the process of construction of TCS plants, some of which are near or in our potential trade territory and supply region.Nationally, the TCS industry may become more competitive given the substantial initial construction of TCS facilities currently taking place. In light of such competition, there is no assurance that we will be able to complete or successfully sell our products at a profitable price. To produce TCS we must purchase significant amounts of feedstock, which may not be available to us at reasonable costs or at all.TCS production requires significant amounts of feedstock including silica powder, chlorine liquid and methanol. We have entered into agreements with third party suppliers of feedstock, including silica powder, liquid chlorine and methanol, which are needed to produce TCS. It is currently believed that these third party suppliers will likely be able to supply increased demand for either feedstock. However, even if the producers of such materials are willing to supply such feedstock for use in the operation of our plant(s), there can be no assurance at this point that we will be able to enter into long-term contracts for such supplies at all or at favorable rates. A significant reduction in the quantity of feedstock or an increase in the prices of feedstock could result in increased costs with adverse financial consequences to us. Our operating costs could be higher than we expect, and this could reduce any dividends we may potentially pay.In addition to general market fluctuations and economic conditions, we could experience significant operating cost increases from numerous factors, many of which are beyond our control.These increases could arise from, among others: ● Higher feedstock prices because of an inadequate supply of or greater demand for feedstock; ● Higher labor costs, particularly if there is a labor shortage; ● Higher costs for electricity due to market conditions and demands; and ● Higher transportation costs because of greater demands on truck transportation services. In addition, operating the plant subjects us to ongoing compliance with applicable governmental regulations, such as those governing pollution control, occupational safety and other matters.We may have difficulty complying with these regulations and our compliance costs could increase significantly. The price of TCS is affected primarily by the supply of TCS and with the increase in TCS plants over the next few years, the increase in the amount of TCS produced could decrease the price of TCS, which will decrease the amount of revenue we may generate. As more TCS plants come on line in China and around the world in the next few years, the price of TCS may decrease with the increased supply of TCS being produced in China and around the world. Decrease in the price of TCS will result in our generating less revenue. As more TCS plants are built, TCS production will increase and, if demand does not sufficiently increase, this could result in lower prices for TCS, which will decrease the amount of revenue we may generate.We expect that the number of TCS producers and the amount of TCS produced will likely continue to rapidly increase.In particular, we believe there is a significant push in China, and other countries in Asia to develop and construct TCS plants or products that would compete with us in the marketplace.We cannot assure you that the demand for TCS will continue to increase.The demand for TCS is dependent on numerous factors, including governmental regulations, governmental incentives, and the development of other technologies or products that may compete with TCS.If the demand for TCS does not sufficiently increase, then increased TCS production may lead to lower TCS prices.Decreases in the price of TCS will result in the Company generating lower projected revenue. The TCS industry is very competitive, which means we may not be successful in obtaining supplies or selling our products.Competition in the TCS industry is strong and growing more intense as more TCS production facilities are built and the industry expands.Our business faces competitive challenges from other plants similar to the plant and from larger facilities.The plant will be in direct competition with other TCS producers, many of which have greater resources than we do.We will compete with other facilities and customers in our regional market.We expect that additional TCS producers will enter the market if the regulatory environment remains favorable and the demand for TCS continues to increase. 12 Technological advances could significantly decrease the cost of producing TCS or result in the production of higher quality TCS, and if we are unable to adopt or incorporate technological advances into our operations, the plant could become uncompetitive or obsolete.We expect that technological advances in the processes and procedures for processing TCS will continue to occur.It is possible that those advances could make the processes and procedures that we intend to use at the plant less efficient or obsolete, or cause the TCS we produce to be of a lesser quality.These advances could also allow our competitors to produce TCS at a lower cost than us.If we are unable to adopt or incorporate technological advances, our TCS production methods and processes could be less efficient than our competitors, which could cause the plant to become uncompetitive. Our business will not be diversified because we will be primarily dependent on one product:TCS.As a consequence, we may not be able to adapt to changing market conditions or endure any decline in the TCS industry.Our success depends on our ability to timely construct the plant and efficiently produce TCS.With the exception of the selling of Phosphorous Oxychloride, Phosphorous Trichloride and Divinylbenzene that are produced as co-products of our TCS production, we do not have any other lines of business or other sources of revenue to rely on if we are unable to produce and sell TCS and glycerin, or if the market for those products declines.We will not have the ability to produce any other products.Our lack of diversification means that we may not be able to adapt to changing market conditions or to weather any significant decline in the TCS industry. Competition for qualified personnel in the TCS industry is intense, and we may not be able to hire and retain qualified managers, engineers and operators to operate the plant efficiently.Our success depends in part on our ability to attract and retain competent personnel.We must hire or otherwise engage qualified managers, engineers and accounting, human resources, operations and other personnel.Competition for employees in the TCS industry is intense.If we are unable to hire, train and retain qualified and productive personnel, we may not be able to operate the plant efficiently and the amount of TCS we produce and market may decrease. Our plant requires substantial amounts of electricity, which we will depend on independent utilities to provide.Any interruption in our electricity supply may force us to halt operations.The market price of electricity fluctuates significantly.Any significant increase in the market price of electricity or our generating costs will result in increased operating costs and lower profit margins and could have a material adverse effect on our business. If we are unable to hire and retain a sales staff to market our products, we will not be able to sell the TCS or glycerin that we produce.We presently do not have a sales staff to market the sale of our products.If we are unable to attract and retain competent personnel or our sales staff is unable to perform its duties, we may not have any readily available means to sell our products.Consequently, we may not obtain the best possible prices for our products.We will depend upon the performance of the sales staff we hire and our failure to sell all of our products may result in less income from sales. Risks Relating to the Solar Photovoltaic Industry Government subsidies and economic incentives for on-grid solar electricity applications could be reduced or eliminated. Demand for PV equipment, including on-grid applications, has historically been dependant in part on the availability and size of government subsidies and economic incentives. Currently, the cost of solar electricity exceeds the retail price of electricity in most major markets in the world. As a result, federal, state and local governmental bodies in many countries, most notably Germany, Italy, Spain, South Korea, Japan, China and the United States, have provided subsidies in the form of feed-in tariffs, rebates, tax write-offs and other incentives to end-users, distributors, systems integrators and/or manufacturers of PV products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. Many of these government incentives have expired or are due to expire in time, phase out over time, cease upon exhaustion of the allocated funding and/or are subject to cancellation or non-renewal by the applicable authority. For example, Germany continues to reduce their solar feed-in tariff rate for roof-top solar systems and the elimination of subsidies of ground-based solar systems on agricultural land, effective in July 2010. Spain, which has also been a major market for PV products, reduced subsidies in 2009 from 2,400 MW per year to 500 MW of solar projects. The reduction, expiration or elimination of relevant government subsidies or other economic incentives may result in the diminished competitiveness of solar energy relative to conventional and other renewable sources of energy, and adversely affect demand for PV equipment or result in increased price competition, all of which could cause our sales and revenue to decline and have a material adverse effect on our financial condition, results of operations, business and/or prospects. Conversely, the Chinese government has adopted feed-in-tariffs, which could significantly increase solar market demand. We may not, however, benefit from such feed-in-tariffs if we are unable to compete with other TCS manufacturers. 13 Further, any government subsidies and economic incentives could be reduced or eliminated altogether at any time and for any reason. Relevant statutes or regulations may be found to be anti-competitive, unconstitutional or may be amended or discontinued for other reasons. Some government subsidies and incentives have been subject to challenge in courts in certain foreign jurisdictions. New proceedings challenging minimum price regulations or other government incentives in other countries in which we conduct our business may be initiated, and if successful, could cause a decrease in demand for our products. The reduction, expiration or elimination of relevant government subsidies or other economic incentives may result in the diminished competitiveness of solar energy relative to conventional and other renewable sources of energy, and adversely affect demand for PV equipment or result in increased price competition, all of which could cause our sales and revenue to decline and have a material adverse effect on our financial condition, results of operations, business and/or prospects. Existing regulations and policies and changes to these regulations and policies may present technical, regulatory and economic barriers to the purchase and use of photovoltaic products. The market for electricity generation products is heavily influenced by government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of user-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are currently being modified and may be modified again in the future. These regulations and policies could deter end-user purchases of PV products and investment in the research and development of PV technology. For example, without a mandated regulatory exception for PV systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility grid. These fees could increase the cost to end-users of PV systems and make such systems less attractive to potential customers, which may have a material adverse effect on demand for our products and our financial condition, results of operations, business and/or prospects. The photovoltaic industry may not be able to compete successfully with conventional power generation or other sources of renewable energy. Although the PV industry has experienced growth in recent years, it still comprises a relatively small component of the total power generation market and competes with other sources of renewable energy, as well as conventional power generation. Many factors may affect the viability of widespread adoption of PV technology and thus demand for solar wafer manufacturing equipment, including the following: ●cost-effectiveness of solar energy compared to conventional power generation and other renewable energy sources; ●performance and reliability of solar modules compared to conventional power generation and other renewable energy sources and products; ●availability and size of government subsidies and incentives to support the development of the solar energy industry; ●success of other renewable energy generation technologies such as hydroelectric, wind, geothermal and biomass; and ●fluctuations in economic and market conditions that affect the viability of conventional power generation and other renewable energy sources, such as increases or decreases in the prices of oil and other fossil fuels. As a result of any of the foregoing factors, our financial condition, results of operations, business and/or prospects could be materially adversely affected. 14 Risks Related to the Wendeng Plant Expansion We may change our business plan and decide not to expand the Wendeng facility.Our board of directors reserves the right not to expand the Wendeng plant.If the board of directors decides not to expand the Wendeng plant to 75,000 MT, we may not produce as many MT of TCS as planned and may also be subject to increased costs to pay for additional resources.This could cause us to be less profitable. We may need to revise cost estimates for the expansion of the Wendeng plant, and such expansion could result in devaluation of your Shares if the expansion requires additional capital.We based our anticipated capital needs on a contractual commitment and of a total project cost of approximately $10,000,000.There is also no assurance that there will not be design changes in the planned expansion, or cost overruns associated with the expansion of the plant.Any significant increase in the estimated expansion cost of the plant could delay our ability to generate revenues because our projected revenue stream may not be able to adequately support the increased cost and expense attributable to increased set-up costs. Compliance with new and existing environmental laws and rules could significantly increase our set-up and start-up costs, and force us to delay or halt set-up or operation.To expand the Wendeng plant, we will need to obtain and comply with a number of permitting requirements.As a condition of granting necessary permits, regulators could make demands that increase our costs of setting-up and operations, in which case we could be forced to obtain additional debt or equity capital.Environmental issues, such as contamination and compliance with applicable environmental standards, could arise at any time during the set-up and operation of the plant.If this occurs, it would require us to spend significant resources to remedy the issues and may delay or prevent set-up or operation of the plant.This would significantly increase the cost of the project.We cannot assure you that we will be able to obtain and comply with all necessary permits to expand and operate the Wendeng plant. Significant increases in the cost of the project may require us to obtain additional debt or equity capital that may be difficult and expensive to obtain, or may not be available at all, and which could delay and diminish our profitability.The estimated expansion cost of the Wendeng plant is based on certain estimates, and there is no assurance that the final cost will not be higher.Certain other events and conditions, including economic factors, site conditions, design modifications and set-up delays or overruns, could also lead to significant increases in the project costs.Delays and changes are not uncommon in similar projects such as the one in which we intend to engage, and such delays and changes may increase the cost of the project, and delay operation and expansion.Increases in the cost of the project would likely require us to procure additional debt financing, which may be difficult and expensive to obtain, or may not be available at all.If costs increase, the total cost of the expansion and capital required could increase, perhaps significantly, and our revenues may not be able to adequately support the increased expense and debt attributable to increased set-up costs.In that event, our projected profitability could be delayed and decreased. Delays due to, among others things, weather, labor or material shortages, permitting or zoning delays, or opposition from local groups, may hinder our ability to timely commence operations.Our schedule depends upon several assumptions, including the effectiveness of agreements that remain to be negotiated and signed.We could also incur delays in the expansion of the plant due to permitting or zoning delays, opposition from local groups, shortages of labor or material, defects in materials or workmanship or other causes.In addition, the availability of financing, changes in interest rates or the credit environment or changes in political administrations at the Chinese federal, provincial or local level that result in policy changes toward the plant could result in delays in our timetable for setting-up and commencement of operations.Delays will hinder our ability to commence operations and generate revenue. Defects in the performance of the Wendeng plant could result in a reduction in our revenues and profitability.Although we intend to engage third party companies to expand the plant, we do not believe we will receive any warranties with respect to materials and workmanship or assurances that the project will operate at design capacity.Defects in the setting-up or performance of the plant could occur, and there is no assurance that we, our sub-contractors or anyone else that we contract with could correct these problems.If defects delay the set-up or hinder the operations of the plant, our revenues andprofitability could be materially adversely affected. 15 Risks Related to Doing Business in China Our business operations take place primarily in China. Because Chinese laws, regulations and policies are continually changing, our Chinese operations will face several risks summarized below. Limitations on Chinese economic market reforms may discourage foreign investment in Chinese businesses. The value of investments in Chinese businesses could be adversely affected by political, economic and social uncertainties in China. The economic reforms in China in recent years are regarded by China’s central government as a way to introduce economic market forces into China. Given the overriding desire of the central government leadership to maintain stability in China amid rapid social and economic changes in the country, the economic market reforms of recent years could be slowed, or even reversed. Certain political and economic considerations relating to China could adversely affect our company.China is transitioning from a planned economy to a market economy. While the PRC government has pursued economic reforms since its adoption of the open-door policy in 1978, a large portion of the Chinese economy still operates under five-year and annual state plans. Through these plans and other economic measures, such as control on foreign exchange, taxation and restrictions on foreign participation in the domestic market of various industries, the PRC government exerts considerable direct and indirect influence on the economy. Many of the economic reforms carried out by the PRC government are unprecedented or experimental, and are expected to be refined and improved. Other political, economic and social factors can also lead to further readjustment of such reforms. This refining and readjustment process may not necessarily have a positive effect on our operations or future business development. Our operating results may be adversely affected by changes in China’s economic and social conditions as well as by changes in the policies of the PRC government, such as changes in laws and regulations, or the official interpretation thereof, which may be introduced to control inflation, changes in the interest rate or method of taxation, and the imposition of additional restrictions on currency conversion. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy or regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in China or particular regions thereof, and could require us to divest ourselves of any interest we then hold in Chinese properties or joint ventures. Due to various restrictions under PRC laws on the distribution of dividends by our PRC operating companies, we may not be able to pay dividends to our stockholders. The PRC governmentimposes controls on the conversion of RMB into foreign currencies and the remittance of currencies out of the PRC.If we ever determine to pay a dividend, we may experience difficulties in completing the administrative procedures necessary to obtain and remit foreign currency. Currency conversion and exchange rate volatility could adversely affect our financial condition and the value of our common stock.The PRC government imposes control over the conversion of Renminbi, or RMB, into foreign currencies. Under the current unified floating exchange rate system, the People’s Bank of China, or PBOC, publishes an exchange rate, which we refer to as the PBOC exchange rate, based on the previous day’s dealings in the inter-bank foreign exchange market. Financial institutions authorized to deal in foreign currency may enter into foreign exchange transactions at exchange rates within an authorized range above or below the PBOC exchange rate according to market conditions. Pursuant to the Foreign Exchange Control Regulations of the PRC issued by the State Council which came into effect on April 1, 1996 (which has been amended in 1997 and 2008), and the Regulations on the Administration of Foreign Exchange Settlement, Sale and Payment of the PRC which came into effect on July 1, 1996, regarding foreign exchange control, conversion of RMB into foreign exchange by Foreign Investment Enterprises, or FIEs, for use on current account items, including the distribution of dividends and profits to foreign investors, is permissible. FIEs are permitted to convert their after-tax dividends and profits to foreign exchange and remit such foreign exchange to their foreign exchange bank accounts in China. Conversion of RMB into foreign currencies for capital account items, including direct investment, loans, and security investment, is still under certain restrictions. On January 14, 1997, the State Council amended the Foreign Exchange Control Regulations and added, among other things, an important provision, which provides that the PRC government shall not impose restrictions on recurring international payments and transfers under current account items. 16 Enterprises in China, including FIEs, which require foreign exchange for transactions relating to current account items, if within a certain limited amount may, without approval of the State Administration of Foreign Exchange, or SAFE, effect payment from their foreign exchange account or convert and pay at the designated foreign exchange banks by providing valid receipts and proofs. Convertibility of foreign exchange for capital account items, such as direct investment and capital contribution, is still subject to certain restrictions, and prior approval from the SAFE or its relevant branches must be sought. Between 1994 and 2004, the exchange rate for RMB against the US dollar remained relatively stable, most of the time in the region of RMB8.28 to US$1.00. However, in 2005, the Chinese government announced it would begin pegging the exchange rate of the RMB against a number of currencies, rather than just the US dollar. As our operations are primarily in China, any significant revaluation of the RMB may materially and adversely affect our cash flows, revenues, financial condition and the value of our common stock. For example, to the extent that we need to convert US dollars into RMB for our operations, appreciation of this currency against the US dollar could have a material adverse effect on our business, financial condition, results of operations and the value of our common stock. Conversely, if we decide to convert our Renminbi into US dollars for the purpose of declaring dividends on our common stock or for other business purposes and the US dollar appreciates against the RMB, the US dollar equivalent of our earnings from our subsidiaries in China would be reduced. The legal system in China has inherent uncertainties that may limit the legal protections available in the event of any claims or disputes with third parties.The legal system in China is based on written statutes. Prior court decisions may be cited for reference but have limited precedential value. Since 1979, the central government has promulgated laws and regulations dealing with economic matters such as foreign investment, corporate organization and governance, commerce, taxation and trade. As China’s foreign investment laws and regulations are relatively new and the legal system is still evolving, the interpretation of many laws, regulations and rules is not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit the remedies available in the event of any claims or disputes with third parties. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. Risks Related to Regulation and Governmental Action Compliance with new and existing environmental laws and regulations could significantly increase our expansion costs, and force us to delay or halt expansion operation.To operate our plant, we need to comply with a number of permitting requirements.We may have difficulties obtaining these permits.As a condition of granting necessary permits, regulators could make additional demands that increase our costs of expansion and operations, in which case we could be forced to obtain additional debt or equity capital.Environmental issues, such as contamination and compliance with applicable environmental standards, could arise at any time during the expansion and operation of the plant.If this occurs, it would require us to spend significant resources to remedy the issues and may delay or prevent expansion or operation of the plant.This would significantly increase the cost of the plant.We cannot assure you that we will be able to obtain and comply with all necessary permits to expand and operate the plant. Our business is subject to extensive and potentially costly environmental regulations that could change and significantly increase our operating costs.We are subject to environmental regulations of China regulatory agencies.These regulations could result in significant compliance costs and may change in the future.Also, such agencies may seek to implement additional regulations or implement stricter interpretations of existing regulations.Changes in environmental laws or regulations or stricter interpretation of existing regulations may require significant additional capital expenditures or increase our operating costs, thereby causing the loss of some or all of your investment. In addition, the plant could be subject to environmental nuisance or related claims by employees, property owners, environmental groups or residents near the plant arising from air, water or other discharges. These individuals and entities may object to these discharges and emissions into the environment from the plant.Environmental and public nuisance claims, tort claims based on emissions, or increased environmental compliance costs could significantly increase our operating costs and affect our profitability. 17 Risks Related to our Common Stock There is no assurance that we will be able to pay dividends to our shareholders, which means that you could receive little or no return on your investment.Payment of dividends from our earnings and profits may be made at the sole discretion of our board of directors, subject to the provisions of the Nevada Revised Statutes, our articles and restrictions imposed by our creditors.There is no assurance that we will generate any distributable cash from operations.Our board may elect to retain cash for operating purposes, debt retirement, plant improvements or expansion.Consequently, you may receive little or no return on your investment. We may authorize and issue shares of new classes that could be superior to or adversely affect you as a holder of our common stock.Our board of directors and shareholders have the power to authorize and issue shares of classes that have voting powers, designations, preferences, limitations and special rights, including preferred distribution rights, conversion rights, redemption rights and liquidation rights.These shares may be issued at a price and on terms determined by our board of directors.The terms of the shares and the terms of issuance of the shares could have an adverse impact on your rights and could dilute your financial interest in us. Our shares will be subordinate to all of our debts and liabilities, which increases the risk that you could lose your entire investment.Our shares are equity interests that will be subordinate to all of our current and future indebtedness with respect to claims on our assets.In any liquidation, all of our debts and liabilities must be paid before any payment is made to our shareholders.The amount of any debt financing we incur to finance the construction and commencement of operations at the plant, plus possible additional borrowings and operating liabilities, creates a substantial risk that in the event of our bankruptcy, liquidation or reorganization, we may have no assets remaining for distribution to our shareholders after payment of our debts. There is a limited public market for our common stock. There is currently a limited public market for the common stock. Holders of our common stock may, therefore, have difficulty selling their common stock, should they decide to do so. In addition, there can be no assurances that such markets will continue or that any shares of common stock will be able to be sold without incurring a loss. Any such market price of the common stock may not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value, and may not be indicative of the market price for the common stock in the future. Further, the market price for the common stock may be volatile depending on a number of factors, including business performance, industry dynamics, news announcements or changes in general economic conditions. Our common stock may be deemed penny stock with a limited trading market.Our common stock is currently listed for trading in the OTCQB, which is generally considered to be a less efficient market than markets such as NASDAQ or other national exchanges, and which may cause difficulty in conducting trades and difficulty in obtaining future financing. Further, our securities are subject to the “penny stock rules” adopted pursuant to Section 15 (g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The penny stock rules apply to non-NASDAQ companies whose common stock trades at less than $5.00 per share or which have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). Such rules require, among other things, that brokers who trade “penny stock” to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade “penny stock” because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. In the event that we remain subject to the “penny stock rules” for any significant period, there may develop an adverse impact on the market, if any, for our securities. Because our securities are subject to the “penny stock rules,” investors will find it more difficult to dispose of our securities. Further, for companies whose securities are traded in the OTCQB, it is more difficult: (i) to obtain accurate quotations,(ii) to obtain coverage for significant news events because major wire services, such as the Dow Jones News Service, generally do not publish press releases about such companies, and (iii) to obtain needed capital. 18 ITEM 1B.UNRESOLVED STAFF COMMENTS A smaller reporting company is not required to provide the information required by this Item. ITEM 2.PROPERTIES Wendeng Our Wendeng TCS manufacturing facilities and related offices are located on approximately 11 acres of property in Beizhenge Village, Mishan Town, Wendeng City, China. The annual property tax is approximately $20,000. Corporate Offices We lease our principal offices at 45 Main Street, Suite 309 Brooklyn, New York, 11201 for an annual fee of $2,400. Our phone number is 646-205-0291. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4.[REMOVED AND RESERVED] 19 PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is currently quoted on the OTCQB of OTC Markets. The OTCQB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCQB under the symbol “SSIE”. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCQB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending May 31, 2011 Quarter Ended High Low May 31, 2011 $ $ Feb 28, 2011 $ $ Nov 30, 2010 $ $ Aug 31, 2010 $ $ May 31, 2010 $ $ Feb 28, 2010 $ $ Nov 30, 2009 $ $ Aug 31, 2009 $ $ Holders of Our Common Stock As of August 29, 2011, we had 29,947,128 shares of our common stock issued and outstanding, held by 424 shareholders of record. Dividends The Company has not declared, or paid, any cash dividends since inception and does not anticipate declaring or paying a cash dividend for the foreseeable future. 20 Nevada law prohibits our board from declaring or paying a dividend where, after giving effect to such a dividend, (i) we would not be able to pay our debts as they came due in the ordinary course of our business, or (ii) our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the rights of any creditors or preferred stockholders. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Recent Sales of Unregistered Securities In our fourth quarter of the fiscal year ended May 31, 2011, we issued an aggregate of 292,500 shares of our restricted common stock to 5 accredited investors for proceeds of $585,000 in our ongoing private placement.The securities were issued exempt from registration under the Securities Act of 1933 pursuant to an exemption provided by Rule 506 of Regulation D. In our fourth quarter of the fiscal year ended May 31, 2011, we issued 21,900 shares of our common stock to a consultant as compensation for investor relations services. The securities were issued exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) thereunder. ITEM 6.SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information required by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and areincluded inthis statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Some of the factors that could cause results or events to differ materially from current expectations include, but are not limited to: general economic , market or business conditions; general stock market performance; the performance of the solar energy industry in general; increasingly competitive environment; changing regulatory conditions or requirements; changing government incentive programs for solar energy projects; changing alternative energy technologies; raising sufficient capital to fund the expansion of Wendeng to 75,000 MT and acquisition of other TCS manufacturing facilities; our ability to find suitable TCS acquisition targets, our ability to complete the Wendeng expansion on budget and on time, the price of TCS sold within China and outside of China; the price of, and demand for, polysilicon; the price of, and demand for, solar PV panels; attaining projected revenue of $20-$25 million per year at Wendeng; the level of production by the Wendeng factory; Baokai's success in attaining new clients under its TCS distribution agreement; the decision by potential investors who have signed subscription agreements not to pay for such SunSi common shares; the decision by the American Stock Exchange to reject the Company's planned application for listing; our ability to successfully manage a business in China; and success in implementing productivity initiatives. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 21 Overview SunSi’s goal is to acquire and develop a portfolio of high quality TCS producing facilities (and in some cases distribution rights) that are strategically located and possess a potential for future growth and expansion. TCS is the main feedstock of the solar energy industry, used in the production of silicon, which in turn is used in the production of solar PV energy producing panels. Acquisition of Zibo Baokai Trade and Commerce Co. Ltd. During a significant portion of 2009 and into early 2010, we performed due diligence and negotiated with the shareholders of ZBC, a 25,production factory located in Zibo China, to acquire their facility. On December 12, 2009, prior to our determining whether or not we would buy ZBC, we secured the exclusive international distribution rights (“international rights”) for all of the TCS produced by the ZBC factory. These international rights which were secured by SunSi HK, for nominal consideration, were not contingent on our purchasing ZBC. The international rights entitled us to sell TCS produced by the ZBC factory outside of China only. It gave us no rights to sell ZBC’s production within China. ZBC granted us these international rights because they were hopeful we could generate new customers for their TCS production outside of China.Historically, all of ZBC’s sales have been within China. In early 2010, we determined that despite our best efforts, we could not acquire ZBC, as planned, on terms that would be beneficial to SunSi. Therefore, we discontinued our efforts to acquire the ZBC factory, and instead negotiated with ZBC to obtain the exclusive domestic distribution rights, for the TCS produced by ZBC within China to supplement the exclusive international distribution rights which we acquired on December 12, 2009 (described above). On December 8, 2010, SunSi HK acquired 90% of Baokai for $270,000, an acquisition which gave us the exclusive distribution rights to 100% of ZBC’s production both internationally and domestically; however, we did not acquire any interest or ownership position in the ZBC factory. As part of the Baokai distribution rights, ZBC agreed to sell Baokai all of its TCS production at a price of cost, plus a 10% to 15% mark-up depending on the nature of the sale. During the period ended February 28, 2011, we generated approximately $4.6 million in revenues with a gross margin of approximately 2.0%. By mutual agreement with ZBC, Baokai agreed to earn a smaller profit margin than originally anticipated on these sales because the sales came from existing customers of ZBC and from the efforts of the ZBC sales force. We are in discussions with a number of international clients who are interested in purchasing TCS from Baokai.These new purchases would generate significantly higher gross margins for Baokai than the 2.0%; however, there can be no assurances that we will be successful in obtaining sales from these new customers. Boakai has one client which comprised approximately 97% of their sales for the period ended May 31, 2011. The facility is easily accessible via rail and major highways, in addition to being well equipped for handling chemical products. We believe we can expand Baokai’s client base in the future, although there can be no assurances. Acquisition of Wendeng He Xie Silicon Co. Ltd On March 18, 2011, we acquired (“Wendeng Acquisition”) a 60% interest in Wendeng, a trichlorosilane manufacturing company, from Liu Dongqiang, a Chinese individual.Wendeng is located in the Shandong province of China close to strategic ports, including Weihai and Qingdao. The state-of-the-art Wendeng facility was built in 2008 and currently has an annual capacity of 30,000 MT of TCS. The Wendeng facility was designed and is currently managed by Zhang Fahe, who possesses over 30 years of experience in the Chinese chemical industry. Mr. Fahe has been working in the TCS field since 2001 where he developed efficient TCS production technologies. As part of the closing, Wendeng was re-formed as a joint venture business under Chinese law and issued a new business license. 22 As of March 18, 2011, Wendeng had a production capacity of approximately 20,000 MT tons of Trichlorosilane. As a result of closing the Wendeng Acquisition, SunSi began to immediately consolidate all of Wendeng’s revenues, and 60% of its profits. On June 13, 2011, we amended the terms of the Wendeng Acquisition, whereby Mr. Liu canceled our obligation to buy back the 1,349,628 shares ofour stock and confirmed that the purchase price for the 60% equity interest in Wendeng is fully paid. Such shares had been classified as “Redeemable Common Stock” on the Registrant balance sheet and excluded from Stockholders’ Equity and will subsequently be included in the Company’s Stockholders’ Equity section of the balance sheet at a value of approximately $2.7 million. Our plan after acquisition is to expand the manufacturing capacity of Wendeng to 75,000 MT per year. In August 2011, the construction of the expanded capacity from 20,000 to 30,000 MT was substantially completed. The cost of this 10,000 MT ton expansion was approximately $1.5 million. The Company intends to complete quality control measures and other tests by mid October. The expanded capacity is expected to be fully operational at that time. We estimate the total amount of funding required by SunSi tocomplete the Wendengexpansion from 30,000 MT to 75,000 MT is currently approximately $15.0 million. Mr. Liu, our 40% minority partner in the facility, is expected to contribute between $3-5 million towards this expansion. Our portion of this expansion will be approximately $10-12 million. If we are unable to raise this amount through the sale of equity securities, we will have to secure additional debt financing to complete the acquisition and the planned expansion project.If necessary, we intend to negotiate terms of a revolving line of credit and/or conditions for a construction/term loan with various banking institutions.However, there is no assurance that debt financing will be available or, if available, on terms that are favorable to us.In addition, if we are unable to raise sufficient equity capital to commence development of the plant expansion, we may pursue the plant expansion through alternative ownership structures, such as joint ventures with other entities. We currently have no commitment for either equity or debt financing. There can be no assurances that the Company will be successful in raising sufficient funds to complete the expansion. Results of Operations for the fiscal years ended May 31, 2011 and 2010 During our fiscal year ended May 31, 2011, we consummated the acquisitions of Baokai in December, 2010 and Wendeng in March 2011 as described throughout this Report. As a result of these acquisitions, we emerged from a Development Stage company into planned operations.The results of operations include approximately five and one-half months of operations for Baokai and two and one-half months of operations for Wendeng, respectively for 2011, compared to nil in the previous fiscal year ended May 2010.Therefore, comparisons between 2011 and 2010 may not be indicative of current trends because of partial year operating results. Segment Results The following table sets forth operations by segment for the years ended May 31, 2011 and 2010, and as of May 31, 2011 and 2010: Sales: Baokai $ $
